ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_01_FR.txt. 190 OPINION INDIVIDUELLE DE M. ALVAREZ

OPINION INDIVIDUELLE DE M. ALVAREZ

I.

Je suis d'accord avec la réponse faite par la Cour à la demande
‘d’avis consultatif qui lui a été adressée. Je vois, dans les motifs
que la Cour en a donnés, une application au moins partielle de la
méthode et des idées qui, selon mon opinion, conviennent à l’état
actuel de la vie internationale, et l'exercice du pouvoir que je
reconnais à la Cour de développer le droit international et de contri-
buer à sa création en face de situations nouvelles. Or, la Cour a
considéré, avec raison, que la situation qui lui était soumise en lui
demandant de dire le droit, était une situation nouvelle. En recon-
naissant que l’Organisation des Nations Unies a qualité pour présen-
ter une réclamation internationale dans le cas considéré et aux fins
énoncées dans la demande d’avis, elle a énoncé un précepte nouveau
de droit international. Dire qu’elle a, de la sorte, développé ce
droit ou qu'elle a créé un précepte est une question de mots: dans
bien des cas, en effet, il est impossible de dire où finit le dévelop-
pement du droit et où commence sa création.

En se prononçant ainsi sur ce cas nouveau, la Cour a tenu compte
de la nature et des buts de l'Organisation des Nations Unies et
elle a usé de la faculté qu'elle a actuellement, en vertu de la Résolu-
tion 171 de l’Assemblée générale des Nations Unies de 1947, de
développer le droit international.

La décision à laquelle la Cour a abouti me paraît conforme aux
principes généraux de droit international nouveau, à la conscience
juridique des peuples et aux exigences de la vie internationale
contemporaine, trois facteurs essentiels à prendre en considération
dans le développement du droit international.

J'estime donc que la réponse à la première question posée dans
la demande d’avis doit être que l'Organisation des Nations Unies
a la personnalifé juridique internationale et la faculté de présenter
des réclamations internationales contre les États qui ont causé les
dommages dont il s’agit.

L'Organisation des Nations Unies ne pourrait pas atteindre les
buts qu’elle se propose si elle n’avait pas cette faculté. On ne
comprendrait pas qu’une institution qui a des pouvoirs si étendus
pour le maintien de la paix ne puisse pas jouir de la qualité dont
il s’agit.

20
IgI OPINION INDIVIDUELLE DE M. ALVAREZ

IT.

Mes réponses aux questions posées à la Cour dans la demande
d'avis consultatif sont donc les suivantes :

«I. Au cas où un agent des Nations Unies subit, dans
l'exercice de ses fonctions, un dommage dans des conditions de
nature à engager la responsabilité d'un État, l'Organisation des
Nations Unies a-t-elle qualité pour présenter contre le gouverne-
ment de jure ou de facto responsable une réclamation internationale
en vue d'obtenir la réparation de dommages causés a) aux Nations

s

Unies, 5) à la victime ou à ses ayants droit ? »

J'estime que, comme je viens de le dire, l'Organisation des
Nations Unies a qualité pour présenter une telle réclamation en
vue d'obtenir la réparation de dommages causés tant à elle-même
qu'à ses agents ou à leurs ayants droit.

«IF. En cas de réponse affirmative sur le point I 8), comment
l’action de l’Organisation des Nations Unies doit-elle se concilier
avec les droits que l’État dont la victime est ressortissant pourrait
posséder ? »

A mon avis, en vertu de la qualité ci-dessus qui doit être reconnue
al Organisation des Nations Unies, il n’est pas nécessaire que celle-ci
agisse d’accord avec I’ Etat dont la victime est ressortissant. Il peut
arriver, en effet, que cette victime soit apatride, ou que cet Etat
néglige de présenter une réclamation ou ne veuille pas le faire pour
des considérations politiques ou autres, ou encore que la victime
ait la nationalité du pays défendeur. Dans tous les cas, l'Organisa-
tion des Nations Unies peut demander, seule, la réparation des
dommages subis par ses agents ou leurs ayants droit. Mais si elle
néglige de présenter la réclamation, l'État dont la victime est
ressortissant peut le faire.

L’Organisation des Nations Unies doit pouvoir présenter ladite
réclamation tant contre un Etat Membre des Nations Unies que
contre un Etat non membre et sans distinguer si l’État a consenti
ou non à l’envoi de son agent sur son territoire. La nature de cette
Organisation, ainsi que l'intérêt général, exigent qu'il en soit ainsi,
afin qu’il n’y ait pas d’infériorité, en quelque sorte, des premiers
par rapport aux seconds. (Voir art. 2, n° 6, de la Charte.)

Le fait de reconnaître à l'Organisation des Nations Unies la
faculté de présenter des réclamations internationales constitue
une dérogation aux préceptes du droit international actuellement
en vigueur, lequel donne cette faculté seulement aux Etats ; mais
ceux-ci accepteront que ladite faculté soit reconnue aussi a la plus
haute institution internationale.

21
192 OPINION INDIVIDUELLE DE M. ALVAREZ

Il y a lieu de remarquer, enfin, que l'Organisation des Nations
Unies est une institution qui a un caractère politique et que celui-ci
pourra influer sur son attitude. Il conviendrait donc que soient
établis un organisme et une procédure pour cette matière.

(Signé) ALEJANDRO ALVAREZ,

22
